DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 5-7, 9-13, 36, 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 36 has been amended to exclude the limitation of “comprising” and to include to the limitation of “consisting” in line 4. The instant specification does not provide support for the limitation of “consisting”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 9-11, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (JP 2003047962 full machine translation) in view of Kuroe (JPH0338296 machine translation), Abramowitz et al (US 6,572,902) and Fraser et al (“Cleaning and Sanitizing” pages 1-6 May 26, 2012 http://www. foodsafetysite.com/resources/pdfs/EnglishServSafe/ENGSection11Cleaning.pdf); or alternatively over Kato et al (JP 2003047962 full machine translation) in view of Kuroe (JPHO338296 machine translation), Fushihara (US 4,289,599), Unhoch et al (US 2003/0189013 A1), Abramowitz et al (US 6,572,902) and of Fraser et al (“Cleaning and Sanitizing” pages 1-6 May 26, 2012 http://www. foodsafetysite.com/resources/pdfs/EnglishServSafe/ENGSection11Cleaning.pdf).
Kato et al (Kato) teaches a process of producing an acidic water with a pH of 4-7 and an alkaline water with a pH of 11-12.5 from an initial water stream including tap water (abstract and paragraph 0017, 0042 and 0043). Kato teaches that the method of forming the water comprises: dissolving a weak electrolyte selected from the group including salts of carboxylic acid into the initial stream; and electrolysis by inserting into the water at least one cathode and at least one anode to produce an alkaline water adjacent to the cathode and an acidic water adjacent to the anode by applying an electric potential there between (abstract and paragraphs 0018, 0021-0023, 0033, 0039, 0042, 0054, 0059-0061 and claims 1, 3, 4,9, 11 and 12). As Kato teaches the final products as acidic water and alkaline water, the process of Kato would necessarily include removing of the alkaline water and acidic water from the electrolysis machine. As Kato teaches the use of an electrolysis treatment for water, the process of the prior art would dissociate water into hydrogen ions and hydroxide ions to produce an alkaline water adjacent to the cathode and an acidic water adjacent to the anode. As Kato teaches of dissolving a weak electrolyte with pH buffering action selected from the group including salts of carboxylic acids including acetic acid, citric acid, etc. and salts thereof (abstract and paragraphs 0018, 0021-0023, 0033, 0039, 0042 and 0054 and claims 1, 3 and 4) the teachings of Kato are considered to encompass or at least make obvious dissolving a lower alkyl alkaline salt of carboxylic acid into an initial stream to form a feed stream containing cations and anions of the alkaline salt as instantly claimed.
Regarding the initial stream as having 0-10ppm dissolved solids as recited in claim 1, total dissolved solids is a measure of the dissolved solid material contained within the product that is an addition to the pure water source. Kato teaches of an initial water stream from tap water as discussed above, however is silent to the amount of total dissolved solids in the initial stream. Kuroe teaches that there was a problem with the deteriorated quality of tap water and that tap water should be treated to make pure water (abstract and paragraphs 1-3). As Kato teaches the use of tap water for the initial stream and the art, Kuroe recognizes that the deteriorated quality of tap water was a known problem, it would have been obvious to treat the initial water stream to remove the dissolved solids (i.e. the dissolved solid material excess the pure water), thus forming a more pure starting water without contaminates and about 0 ppm dissolved solids. To do so would be obvious and well within the purview of one of ordinary skill in the art in view of the known problems with tap water. The position of the Office is further supported as Abramowitz et al (Abramowitz) teaches that conventional treatment steps, including filtration and purification were known to produce a source water for electrolysis with a total dissolved solids of 1-10ppm, to remove odors, and to remove particulate matter which would protect the membrane element (abstract, Figure 1 and column 3 lines 10-58).
Regarding the carboxylic acid as sodium propionate, the initial stream formed from dissolving of the alkaline salt as having residual undissolved alkaline salt, and a feed stream containing cations of sodium and anions of propionate as recited in claim 1, as discussed above Kato teaches the use of sodium salts of carboxylic acid to be dissolved in the food stream (paragraph 0039). Kato is not specific to the carboxylic acid salt as sodium propionate, however as sodium proportionate is a carboxylic acid salt, to use it would have been obvious absent clear and convincing evidence and/or arguments of criticality. To use a species of a disclosed genus would have been obvious to one of ordinary skill in the art, especially in view of the fact that the genus relates chemicals of a common structure.
Alternatively, Kato teaches an electrolysis system comprising a diaphragm (paragraph 0046). Fushihara teaches it was known for diaphragms of electrolysis cells used in water processes to lead to breeding of bacteria (column 1 lines 32-38). Unhoch et al (Unhoch) teaches a method of inhibiting the growth of bacteria in water systems by adding a polymeric biguanide and 0.1-30ppm of an adjacent ingredient selected from the group including salt forms of acids including propionic acid {paragraphs 0020, 0024, 0032 and 0033-0041). As Kato teaches of using an electrolysis machine with a diaphragm and Fushihara teaches diaphragms were known to breed bacteria, it would have been obvious to add 0.1-30ppm of sodium propionate to the water feed system to inhibit said bacteria growth in view of Unhoch. As it would have been obvious to add the same alkaline salt to the initial water source, the same results of obtaining both dissolved and undissolved solids and cations of sodium and anions of propionate would be expected.
Regarding applying an electrical potential of 20-50V as recited in claim 1, preferably 20- 35V as recited in claim 37, Kato does not teach a general range for the electric potential applied during electrolysis. The Examiner takes official notice that it was known scientific principle for voltage to equal current multiplied by resistance (V = IR). Abramowitz teaches a method with electrolysis of water for producing an alkaline and acidic water product, wherein the pH of the alkaline water stream was controlled by adjusting the current through the cell. Abramowitz teaches that the control system would automatically adjust the voltage applied to the electrodes to maintain the level of current necessary for the desired pH value. Refer to abstract and column 4 line 58 through column 5 line 4. It would have been obvious to one of ordinary skill in the art for the voltage applied in the water electrolysis of Kato to be adjusted to maintain the level of current necessary for the desired pH value in view of Abramowitz. As the prior art states that the voltage applied affected the product pH and as the prior art taught a product with an overlapping pH, the claimed voltage is considered an obvious processing parameter from the practice of the prior art. Applicant is reminded that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). To determine necessary processing conditions for a disclosed method would have been obvious and within the purview of one of ordinary skill in the art.
Claim 1 has been amended to include the recitations of claim 8, now canceled.
As discussed above, Kato teaches a process of producing an acidic water with a pH of 4-7 and an alkaline water with a pH of 11-12.5 from an initial tap water stream (abstract and paragraph 0017, 0042 and 0043). Kato teaches that the water is produced using electrolysis which uses an anode and cathode (abstract and paragraph 0001). Kato teaches that the water produced is used for cleaning, disinfecting and sterilizing kitchens and dishes as well as for medical use and for foods (paragraph 0003).
Kato is silent cathode and anode as sterilized prior to electrolyzing the feed stream as recited in claim 8, wherein sterilizing is defined as washing the machine with an alkaline solution having a pH of at least 11.5 as recited in claim 9, and wherein the feed stream is directed into the electrolysis machine at a predetermined flow rate of 3L/min as recited in claim 10.
Regarding the cathode and anode as sterilized prior to electrolyzing the feed stream as recited in claim 8, Fraser et al (Fraser) teaches that cleaning and sanitizing must be part of the standard operating procedures that make up your food safety program (page 1 first paragraph). Fraser teaches cleaning food contact surfaces that are used to prepare foods (page 1, cleaning section last paragraph). As Kato teaches that the water produced in the electrolysis was used for food it would have been obvious for the electrolysis machine, which is a machine used to prepare the food product, to be sterilized to ensure food safety in view of Fraser. To sterilize equipment used to produce edible materials would have been obvious and common sense to one of ordinary skill in the art in order to prevent bacteria from going from the apparatus to the food and ultimately to the consumer.
Regarding sterilizing the electrolyzing anode and cathode as defined as washing the machine with an alkaline solution having a pH of at least 11.5 as recited in claim 9, as discussed above it would have been obvious to one of ordinary skill in the art to sterilize the anode and cathode of Kato in view of Fraser. As the process of Kato produces an alkaline water with a pH of 11-12.5 with a high cleaning effect (abstract and paragraph 0001) an alkaline solution for cleaning within the claimed pH range would be readily available and thus would have been obvious to use in cleaning of the apparatus.
Regarding the feed stream as directed into the electrolysis machine at a predetermined flow rate of 3L/min as recited in claim 10, in manufacturing streams, there is necessarily a flow rate of the liquid materials, a natural holding capacity of the processing equipment and a required time for processing solutions. It would have been obvious to one of ordinary skill in the art for the flow rate of the liquid feed stream of Kato to be adjusted based on the time required for processing and the natural capacity of the equipment used for processing. To adjust the flow rate of the process is considered the scaling up or down of the process and would not be expected to materially affect the process results.
Regarding sterilizing the feed stream prior to electrolysis as recited in claim 6, as discussed above Kato teaches of an initial water stream from tap water for electrolysis. Kuroe teaches that there is a problem with the deteriorated quality of tap water and that tap water should be treated to make pure water, wherein sterilization is used prior to electrolysis to make the water clean and free from bacteria (abstract and paragraphs 1-4). It would have been obvious to one of ordinary skill in the art for the water of Kato to be sterilized prior to electrolysis so that the bacteria present in the initial water would be eliminated in view of Kuroe. To use a known process for its known and intended function would have been obvious and well within the purview of one of ordinary skill in the art.

Claims 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (JP 2003047962 full machine translation) in view of Kuroe (JPHO338296 machine translation), Abramowitz et al (US 6,572,902), and Fraser et al (“Cleaning and Sanitizing” pages 1-6 May 26, 2012 http://www. foodsafetysite.com/resources/pdfs/EnglishServSafe/ENGSection11Cleaning.pdf) further in view of Bagley (US 2006/0275387); or alternatively over Kato et al (JP 2003047962 full machine translation) in view of Kuroe (JPH0338296 machine translation), Fushihara (US 4,289,599), Unhoch et al (US 2003/0189013 A1), Abramowitz et al (US 6,572,902), and Fraser et al (“Cleaning and Sanitizing” pages 1-6 May 26, 2012 http://www. foodsafetysite.com/resources/pdfs/EnglishServSafe/ENGSection11Cleaning.pdf);  further in view of Bagley (US 2006/0275387).
As discussed above the prior art teaches a process of producing a water from an initial stream, wherein before an electrolysis step an alkaline salt is dissolved in an initial stream resulting in dissolved alkaline salt components and undissolved alkaline salt.
The prior art is silent to filtering to remove the residual undissolved alkaline salt with a porous membrane having a particle size of no more than 1um as recited in claim 5, to isolating the alkaline water from ambient air to prevent reactions from air after removing the water from the electrolysis step as recited in claim 12, and to isolating the acidic water from ambient air to prevent reactions from air after removing the water from the electrolysis step as recited in claim 13.
Regarding filtering to remove the residual undissolved alkaline salt with a porous membrane having a particle size of no more than 1um as recited in claim 5, Bagley teaches that water for electrolysis is prepared by preconditioning steps including filtering with a filter size of about 0.5um (abstract and paragraphs 0020, 0114, 0115, 0120 and 0129-0135). As Kato teaches of electrolysis and Bagley teaches water is to be prepared by preconditioning including by filtering with a size of about 0.5um, it would have been obvious to filter the feed stream prior to electrolysis through a filter size of less than 1um and thus remove the undissolved alkaline salt present in the water.
Regarding isolating the alkaline water from ambient air to prevent reactions from air after removing the water from the electrolysis step as recited in claim 12, and isolating the acidic water from ambient air to prevent reactions from air after removing the water from the electrolysis step as recited in claim 13 as discussed above Kato teaches of removing an acidic water source and an alkaline water source from an electrolysis process. Kato is silent to the step of isolating said water sources from air to prevent reactions, however Bagley teaches that water sources obtained after electrolysis were isolated from external oxygen to prevent reactions and improve product quality (abstract and paragraphs 0076, 0078 and 0083). It would have been obvious to one of ordinary skill in the art for the alkaline and acidic water sources of Kato to be isolated from ambient air to prevent reactions and improve quality in view of Bagley. To do so would be to perform a known process for its known and intended function and thus would have been obvious and well within the purview of one of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (UP 2003047962 full machine translation) in view of Kuroe (JPHO338296 machine translation), Abramowitz et al (US 6,572,902), and Fraser et al (“Cleaning and Sanitizing” pages 1-6 May 26, 2012 http://www. foodsafetysite.com/resources/pdfs/EnglishServSafe/ENGSection11Cleaning.pdf);  further in view of Eliot, Adele (“How Long to Boil Water for Purification” USA Today); or alternatively over Kato et al (JP 2003047962 full machine translation) in view of Kuroe (JPH0338296 machine translation), Fushihara (US 4,289,599), Unhoch et al (US 2003/0189013 A1), Abramowitz et al (US 6,572,902), and Fraser et al (“Cleaning and Sanitizing” pages 1-6 May 26, 2012 http://www. foodsafetysite.com/resources/pdfs/EnglishServSafe/ENGSection11Cleaning.pdf); further in view of Eliot, Adele (“How Long to Boil Water for Purification” USA Today).
As discussed above, Kato teaches a process of producing an acidic water with a pH of 4-7 and an alkaline water with a pH of 11-12.5 from an initial tap water stream (abstract and paragraph 0017, 0042 and 00438).
Regarding sterilizing the feed stream prior to electrolysis as recited in claim 6, as discussed above, Kato teaches of an initial water stream from tap water for electrolysis. Kuroe teaches that there is a problem with the deteriorated quality of tap water and that tap water should be treated to make pure water, wherein sterilization is used prior to electrolysis to make the water clean and free from bacteria (abstract and paragraphs 1-4). It would have been obvious to one of ordinary skill in the art for the water of Kato to be sterilized prior to electrolysis so that the bacteria present in the initial water would be eliminated in view of Kuroe. To use a known process for its known and intended function would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding sterilization as at a boiling temperature of at least 212F and for at least 3 minutes to sterilize the feed stream and eliminate bacteria as recited in claim 7, Kato and Kuroe are silent to the conditions for sterilizing the water. Eliot teaches that boiling water is the safest method of purification to kill germs and parasites, keeping water safe from bacteria (page 1 paragraphs 1 and 2). Eliot teaches boiling is the most effective method of purifying water and to do so you boil water for 1 or 3 minutes depending on your altitude (paragraph 3). The Examiner takes official notice that water was known to boil at 100C (212F). As the prior art teaches of sterilizing the water to remove bacteria it would have been obvious to use known methods of doing so, including boiling the water at temperature of about 212F for 1 or 3 minutes as shown by Eliot. To carry out a disclosed process step by known methods would have been obvious and well within the purview of one of ordinary skill in the art.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al (JP 2003047962 full machine translation) in view of Kuroe (JPH0338296 machine translation), Bagley (US 2006/0275387), Eliot, Adele (“How Long to Boil Water for Purification” USA Today July 1, 2012 https://traveltips.usatoday.com/long-boil-water-purification-62933.html pages 1), Fraser et al (“Cleaning and Sanitizing” pages 1-6 May 26, 2012 http://www. foodsafetysite.com/resources/pdfs/EnglishServSafe/ENGSection11Cleaning.pdf) and Abramowitz et al (US 6,572,902); or alternatively, over Kato et al (JP 2003047962 full machine translation) in view of Kuroe (JPH0338296 machine translation),  Fushihara (US 4,289,599), Unhoch et al (US 2003/0189013 A1), Bagley (US 2006/0275387),  Eliot, Adele (“How Long to Boil Water for Purification’ USA Today July 1, 2012 https://traveltips.usatoday.com/long-boil-water-purification-62933.html pages 1), Fraser et al (“Cleaning and Sanitizing” pages 1-6 May 26, 2012 http://www. foodsafetysite.com/resources/pdfs/EnglishServSafe/ENGSection11Cleaning.pdf) and Abramowitz et al (US 6,572,902).
Kato et al (Kato) teaches a process of producing an acidic water with a pH of 4-7 and an alkaline water with a pH of 11-12.5 from an initial water stream including tap water (abstract and paragraph 0017, 0042 and 0043). Kato teaches that the method of forming the water comprises: dissolving a weak electrolyte selected from the group including salts of carboxylic acid into the initial stream; and electrolysis by inserting into the water at least one cathode and at least one anode to produce an alkaline water adjacent to the cathode and an acidic water adjacent to the anode by applying an electric potential there between (abstract and paragraphs 0018, 0021-0023, 0033, 0039, 0042, 0054, 0059-0061 and claims 1, 3, 4,9, 11 and 12). As Kato teaches the final products as acidic water and alkaline water, the process of Kato would necessarily include removing of the alkaline water and acidic water from the electrolysis machine. As Kato teaches the use of an electrolysis treatment for water, the process of the prior art would dissociate water into hydrogen ions and hydroxide ions to produce an alkaline water adjacent to the cathode and an acidic water adjacent to the anode. As Kato teaches of dissolving a weak electrolyte with pH buffering action selected from the group including salts of carboxylic acids including acetic acid, citric acid, etc. and salts thereof (abstract and paragraphs 0018, 0021-0023, 0033, 0039, 0042 and 0054 and claims 1, 3 and 4) the teachings of Kato are considered to encompass or at least make obvious dissolving a lower alkyl alkaline salt of carboxylic acid into an initial stream to form a feed stream containing cations and anions of the alkaline salt as instantly claimed.
Regarding the initial stream as having 0-10 ppm dissolved solids as recited in claim 36, total dissolved solids is a measure of the dissolved solid material contained within the product that is an addition to the pure water source. Kato teaches of an initial water stream from tap water as discussed above, however is silent to the amount of dissolved solids in the stream. Kuroe teaches that there is a problem with the deteriorated quality of tap water and that tap water should be treated to make pure water (abstract and paragraphs 1-3). As Kato teaches the use of tap water for the initial stream and the art, Kuroe recognizes that the deteriorated quality of tap water was a known problem, it would have been obvious to treat the initial water stream to remove the dissolved solids (i.e. the dissolved solid material excess the pure water), thus forming a more pure starting water without contaminates and about 0 ppm dissolved solids. To do so would be obvious and well within the purview of one of ordinary skill in the art in view of the known problems with tap water. The position of the Office is further supported as Abramowitz et al (Abramowitz) teaches that conventional treatment steps, including filtration and purification were known to produce a source water for electrolysis with a total dissolved solids of 1-10ppm, to remove odors, and to remove particulate matter which would protect the membrane element (abstract, Figure 1 and column 3 lines 10-58).
Regarding the initial stream formed from dissolving of the alkaline salt as having residual undissolved alkaline salt and the alkaline salt as added from 26-1321 ppm as recited in claim 36, as discussed above Kato teaches dissolving the salt of a carboxylic acid as a weak electrolyte into an initial stream (abstract and paragraphs 0018-0023 and 0036-0039). Kato does not teach a general range for the weak electrolyte to be included within the initial stream, however does exemplify in paragraphs 0058 and 0061 the weak electrolyte (sodium chloride) as added in an amount of 19/L (1000ppm). When practicing the invention of the prior art, wherein no general ranges are disclosed for a taught genus it would have been obvious to use the compositional values of said component used in the examples of the prior art. Thus to add the alkaline salt, which is the weak electrolyte component of Kato in an amount of about 1000 ppm would have been obvious in view of the teachings of the prior art. Furthermore, as it would have been obvious to add the same amount of the alkaline salt to the initial water source, the same results of obtaining both dissolved and undissolved solids would be expected.
Alternatively, Kato teaches an electrolysis system comprising a diaphragm (paragraph 0046). Fushihara teaches it was known for diaphragms of electrolysis cells used in water processes to lead to breeding of bacteria (column 1 lines 32-38). Unhoch et al (Unhoch) teaches a method of inhibiting the growth of bacteria in water systems by adding a polymeric biguanide and 0.1-30ppm of an adjacent ingredient selected from the group including salt forms of acids including propionic acid {paragraphs 0020, 0024, 0032 and 0033-0041). As Kato teaches of using an electrolysis machine with a diaphragm and Fushihara teaches diaphragms were known to breed bacteria, it would have been obvious to add 0.1-30ppm of sodium propionate (which is a salt of a lower alkyl carboxylic acid) to the water feed system to inhibit said bacteria growth in view of Unhoch.
Regarding filtering to remove the residual undissolved alkaline salt with a porous membrane having a particle size of no more than 1um as recited in claim 36, Kato is silent to said filtration step. Bagley teaches that water for electrolysis is prepared by preconditioning steps including filtering with a filter size of about 0.5um (abstract and paragraphs 0020, 0114, 0115, 0120 and 0129-0135). As Kato teaches of electrolysis and Bagley teaches water is to be prepared by preconditioning including by filtering with a size of about 0.5um, it would have been obvious to filter the feed stream prior to electrolysis through a filter size of less than 1um and thus remove the undissolved alkaline salt present in the water.
Regarding the carboxylic acid as sodium propionate as recited in claim 36, as discussed above Kato teaches the use of sodium salts of carboxylic acid to be dissolved in the food stream (paragraph 0039). Kato is not specific to the carboxylic acid salt as sodium propionate, however as sodium proportionate is a carboxylic acid salt, to use it would have been obvious absent clear and convincing evidence and/or arguments of criticality. To use a species of a disclosed genus would have been obvious to one of ordinary skill in the art, especially in view of the fact that the genus relates chemicals of a common structure.
Alternatively, Kato teaches an electrolysis system comprising a diaphragm (paragraph 0046). Fushihara teaches it was known for diaphragms of electrolysis cells used in water processes to lead to breeding of bacteria (column 1 lines 32-38). Unhoch et al (Unhoch) teaches a method of inhibiting the growth of bacteria in water systems by adding a polymeric biguanide and 0.1-30ppm of an adjacent ingredient selected from the group including salt forms of acids including propionic acid (paragraphs 0020, 0024, 0032 and 0033-0041). As Kato teaches of using an electrolysis machine with a diaphragm and Fushihara teaches diaphragms were known to breed bacteria, it would have been obvious to add 0.1-30ppm of sodium propionate to the water feed system to inhibit said bacteria growth in view of Unhoch.
Regarding applying an electrical potential of 20-50V as recited in claim 36, Kato does not teach a general range for the electric potential applied during electrolysis. The Examiner takes official notice that it was known scientific principle for voltage to equal current multiplied by resistance (V = IR). Abramowitz teaches a method with electrolysis of water for producing an alkaline and acidic water product, wherein the pH of the alkaline water stream was controlled by adjusting the current through the cell. Abramowitz teaches that the control system would automatically adjust the voltage applied to the electrodes to maintain the level of current necessary for the desired pH value. Refer to abstract and column 4 line 58 through column 5 line 4. It would have been obvious to one of ordinary skill in the art for the voltage applied in the water electrolysis of Kato to be adjusted to maintain the level of current necessary for the desired pH value in view of Abramowitz. As the prior art states that the voltage applied affected the product pH and as the prior art taught a product with an overlapping pH, the claimed voltage is considered an obvious processing parameter from the practice of the prior art. Applicant is reminded that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.). To determine necessary processing conditions for a disclosed method would have been obvious and within the purview of one of ordinary skill in the art.
Regarding the electrolysis reaction and resulting water compositions from electrolysis as recited in claim 36, as the prior art teaches of performing the same water treatment step, of electrolysis with the same parameter conditions, including an overlapping pH result/electric potential as discloses (instant specification paragraph 0018 0.5-50V, pH 4.0-5.0 and 10.0-12.0) and content of carboxylic acid salt within the water (instant specification paragraph 0017 26- 1321ppm), the same results of the process as instantly claimed would be expected absent any clear and convincing arguments and/or evidence to the contrary.
Regarding sterilizing the feed stream prior to electrolysis as recited in claim 36, as discussed above Kato teaches of an initial water stream from tap water for electrolysis. Kuroe teaches that there is a problem with the deteriorated quality of tap water and that tap water should be treated to make pure water, wherein sterilization is used prior to electrolysis to make the water clean and free from bacteria (abstract and paragraphs 1-4). It would have been obvious to one of ordinary skill in the art for the water of Kato to be sterilized prior to electrolysis so that the bacteria present in the initial water would be eliminated in view of Kuroe. To use a known process for its known and intended function would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding heating the stream to at least 150F and sterilization as at a boiling temperature of at least 212F and for at least 3 minutes to sterilize the feed stream and eliminate bacteria as recited in claim 36, Kato and Kuroe are silent to the conditions for sterilizing the water. Eliot teaches that boiling water is the safest method of purification to kill germs and parasites, keeping water safe from bacteria (page 1 paragraphs 1 and 2). Eliot teaches boiling is the most effective method of purifying water and to do so you boil water for 1 or 3 minutes depending on your altitude (paragraph 3). The Examiner takes official notice that water was known to boil at 100C (212F). As the prior art teaches of sterilizing the water to remove bacteria it would have been obvious to use known methods of doing so, including boiling the water at temperature of about 212F for 1 or 3 minutes as shown by Eliot. To carry out a disclosed process step by known methods would have been obvious and well within the purview of one of ordinary skill in the art. Furthermore, it would have been obvious to perform the process whenever the stream had become contaminated.
Regarding isolating the alkaline water from ambient air to prevent reactions from air after removing the water from the electrolysis step and isolating the acidic water from ambient air to prevent reactions from air after removing the water from the electrolysis step as recited in claim 36 as discussed above Kato teaches of removing an acidic water source and an alkaline water source from an electrolysis process. Kato is silent to the step of isolating said water sources from air to prevent reactions, however Bagley teaches that water sources obtained after electrolysis are isolated from external oxygen to prevent reactions and improve product quality (abstract and paragraphs 0076, 0078 and 0083). It would have been obvious to one of ordinary skill in the art for the alkaline and acidic water sources of Kato to be isolated from ambient air to prevent reactions and improve quality in view of Bagley. To do so would be to perform a known process for its known and intended function and thus would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding the cathode and anode as sterilized prior to electrolyzing the feed stream as recited in claim 36, Kato teaches of electrolyzing with an anode and cathode however is silent to said sterilization. Fraser et al (Fraser) teaches that cleaning and sanitizing must be part of the standard operating procedures that make up your food safety program (page 1 first paragraph). Fraser teaches cleaning food contact surfaces that are used to prepare foods (page 1, cleaning section last paragraph). As Kato teaches that the water produced in the electrolysis is used for food it would have been obvious for the electrolysis machine, which is a machine used to prepare the food product, to be sterilized to ensure food safety in view of Fraser. To sterilize equipment used to produce edible materials would have been obvious and common sense to one of ordinary skill in the art in order to prevent bacteria from going from the apparatus to the food and ultimately to the consumer.
Regarding sterilizing the electrolyzing anode and cathode as defined as washing the machine with an alkaline solution having a pH of at least 11.5 as recited in claim 36, as discussed above Kato is silent to said sterilization, however, it would have been obvious to one of ordinary skill in the art to sterilize the anode and cathode of Kato in view of Fraser. As the process of Kato produces an alkaline water with a pH of 11-12.5 with a high cleaning effect (abstract and paragraph 0001) an alkaline solution for cleaning within the claimed pH range would be readily available and thus would have been obvious to use in cleaning of the apparatus.
Regarding the feed stream as directed into the electrolysis machine at a predetermined flow rate of 3L/min as recited in claim 36, Kato is silent to the feed rate of the stream, however in manufacturing streams, there is necessarily a flow rate of the liquid materials, a natural holding capacity of the processing equipment and a required time for processing solutions. It would have been obvious to one of ordinary skill in the art for the flow rate of the liquid feed stream of Kato to be adjusted based on the time required for processing and the natural capacity of the equipment used for processing. To adjust the flow rate of the process is considered the scaling up or down of the process and would not be expected to materially affect the process results.





Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding the lack of sodium sulfate, it is noted that the instant claims do not preclude addition of sodium sulphate.
Further, in response to Applicant’s arguments regarding the carboxylic acid as sodium propionate on pages 15-16 of the Reply, it is noted that the initial stream formed from dissolving of the alkaline salt as having residual undissolved alkaline salt, and a feed stream containing cations of sodium and anions of propionate as recited in claim 1, as discussed above Kato teaches the use of sodium salts of carboxylic acid to be dissolved in the food stream (paragraph 0039). Kato is not specific to the carboxylic acid salt as sodium propionate, however as sodium proportionate is a carboxylic acid salt, to use it would have been obvious absent clear and convincing evidence and/or arguments of criticality. To use a species of a disclosed genus would have been obvious to one of ordinary skill in the art, especially in view of the fact that the genus relates chemicals of a common structure. Propionic (propanoic) acid is a well-known and widely available carboxylic acid employed as antibacterial and antifungal in various food applications. Therefore, to employ salts of propionic (propanoic) acid as a well-known and widely available carboxylic acid in the method as disclosed by Kato would have been obvious.
Alternatively, Kato teaches an electrolysis system comprising a diaphragm (paragraph 0046). Fushihara teaches it was known for diaphragms of electrolysis cells used in water processes to lead to breeding of bacteria (column 1 lines 32-38). Unhoch et al (Unhoch) teaches a method of inhibiting the growth of bacteria in water systems by adding a polymeric biguanide and 0.1-30ppm of an adjacent ingredient selected from the group including salt forms of acids including propionic acid {paragraphs 0020, 0024, 0032 and 0033-0041). As Kato teaches of using an electrolysis machine with a diaphragm and Fushihara teaches diaphragms were known to breed bacteria, it would have been obvious to add 0.1-30ppm of sodium propionate to the water feed system to inhibit said bacteria growth in view of Unhoch.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791